    Case 3:20-mj-00023-RCY Document 1 Filed 02/06/20 Page 1 of 2 PageID# 1
                                                                                         I
                                                                                             FEB -6 2DeD
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA                       CLERK. U.S. DISTRICT COURT
                                                                                             'RICHMOND. VA
                                        Richmond Division



 UNITED STATES OF AMERICA                              Case No. 3:20-mj-

                V.                                     18U.S.C. §661
                                                       Theft of Personal Property
 SHANDAJAPYER,                                         (Count 1)

                Defendant.                             Forfeiture Allegation


                                 CRIMINAL INFORMATION

       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:


       1.      The defendant, SHANDAJA PYER,was employed by the Army Airforce

Exchange Service("AAFES")as a cashier at the Main Exchange on Fort Lee Army Base,

located within the Eastern District of Virginia.

       2.      Fort Lee is property administered by the Department of Defense and is within the

special territorial jurisdiction ofthe United States and this Court.

                                           COUNT ONE
                                   (Theft ofPersonal Property)

       On or about September 20,2018, in the Eastem District of Virginia at Fort Lee Army

Base, property administered by the Department of Defense, being within the jurisdiction ofthis

Court and within the special territorial jurisdiction of the United States, the defendant,

SHANDAJA PYER,did take and carry away, with intent to steal and purloin, personal property

of another of a value of less than $1,000, to wit: PYER stole credit card numbers to make a series

offraudulent purchases.
    Case 3:20-mj-00023-RCY Document 1 Filed 02/06/20 Page 2 of 2 PageID# 2




(In violation of Title 18, United States Code, Section 661).


                                                     G.ZACHARY TERWILLIGER
                                                     UNITED STATES ATTORNEY



                                             By:
                                                     Kenneth R. SintyH, Jr.
                                                     Assistant United States Attorney
